J-S47043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: R.G., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: J.G., FATHER                    :       No. 462 MDA 2019

                  Appeal from the Order Entered March 1, 2019
                in the Court of Common Pleas of Montour County
                       Civil Division at No(s): 2017-00048

BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED DECEMBER 05, 2019

       J.G. (“Father”) appeals from the Order granting the Petition filed by the

Montour County Children and Youth Services (“CYS” or the “Agency”), seeking

to involuntarily terminate Father’s parental rights to his minor female child,

R.G. (born in June 2002) (“Child”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (5), (8), and (b).1 We affirm.

       On December 12, 2018, CYS filed a Petition seeking involuntary

termination of Father’s parental rights to Children. The trial court conducted




____________________________________________


1 We note that the trial court also terminated the parental rights of K.H.,
Child’s mother (“Mother”), who is not a party to the instant appeal. Child has
a younger sister, W.G. (born in August 2004), who is Father’s daughter with
Mother (collectively, R.G. and W.G. are referred to as “the Children”).
Although the trial court also terminated Father’s rights to W.G., Father has
not challenged that termination Order.
J-S47043-19


an evidentiary hearing on the Petition in February 2019.2 At the start of the

hearing, Father’s counsel requested a continuance, because Father was

awaiting a decision regarding his Social Security Disability. The trial court

denied counsel’s request. Subsequently, in its Pa.R.A.P. 1925(a) Opinion, the

trial court set forth the following Findings of Fact:

       3. Because of lack of supervision and lack of cleanliness, the
       [C]hildren were placed with [their] maternal grandmother on April
       26, 2016, with a safety plan. Dependency was established [on]
       May 14, 2015. The [C]hildren returned to Mother’s home on
       August 5, 2015, but returned to the foster care [placement on]
       September 16, 2015. They were returned home [on] February
       12, 2015. But [the Children] were finally returned to foster care
       [on] May 5, 2016, where they have remained until the present.

       4. After a goal change hearing, the goal for the [C]hildren was
       changed to adoption on April 5, 2017. A [P]etition for termination
       of parental rights was filed [on] November 27, 2017. However,
       that [P]etition was withdrawn because of Father’s jury acquittal
       on serious criminal charges for which he spent two years in jail.
       … The [A]gency wanted to give Father more time to establish
       himself with a job and housing.

       ….

       6. Father and Mother separated in about 2008. Mother had
       custody of [the Children]. In 2009, [CYS] asked Father to take
       the [C]hildren because of issues with Mother’s parenting. [Father]
       had custody until early 2013. During much of that time he was
____________________________________________


2 At the hearing, Child’s legal interests were represented by John McDanel,
Esquire (“Attorney McDanel”), and Child’s best interests were represented by
her guardian ad litem (“GAL”), Michael Wintersteen, Esquire. See In re
Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality) (requiring the
appointment of separate legal counsel to represent the legal interest of a child
involved in a contested involuntary termination proceeding). Relevantly,
Attorney McDanel testified that Child was unable to communicate her
preferred outcome because she has Down Syndrome. See N.T., 2/25/19, at
96.

                                           -2-
J-S47043-19


     living with a girlfriend [] and her children. [Father subsequently]
     moved out in 2013[,] and moved in with Mother and her husband
     and her children.

     7. Father went to jail in May 2013 for theft of a vehicle. He spent
     20 months in jail until January 2015. During that time[, Father]
     lost his Social Security Disability[,] which he had been receiving
     for a broken heel bone, PTSD, depression and [a] bi-polar
     condition. During this time, Mother received a [Protection From
     Abuse Order] against Father and received custody of the
     [C]hildren.

     8. In May 2015, Father was arrested and jailed for a sexual assault
     crime. He remained in jail until July 2017[,] when he was released
     after a jury found him not guilty.

     9. When Father was released from jail, a permanency plan was
     put in effect. Per the plan, [Father] needed to maintain housing;
     have verifiable income; secure transportation; cooperate with
     Justice Works; and maintain contact with the [C]hildren. Father
     cooperated with Justice Works. He maintained contact and visits
     with [Child]. He had some transportation through a public van
     service but recently discontinued it because he could not pay the
     minimal fee.

     10. As to income, [Father] continues to wait and see if his Social
     Security income will be approved. He filed an application upon
     release from prison in July 2017. Because of the bureaucracy and
     typical delays, [Father] is still waiting for a decision on a hearing
     that was held in December 2018. However, [Father’s] efforts to
     earn income within his abilities have been minimal to non-
     existent. He has had no income.

     11. As to housing, Father’s efforts have been fruitless. He had
     been denied the right to live with the [C]hildren [in the residence
     of his girlfriend,] since she had a felony child endangerment
     conviction on her record. [Father] lived with [his girlfriend] for
     over a year[,] until about early December 2018. [Father] was
     then homeless, squatting in an abandoned or empty building. He
     was arrested for assault and/or harassment and/or trespass in
     Sunbury, Pennsylvania, on or about February 4, 2019. [Father]
     stated at the time that he was homeless. At the time of the
     termination hearing, he remained in prison in lieu of $75,000.00
     bail.

                                     -3-
J-S47043-19



     12. Father continues to use [illicit] marijuana. He indicates that
     if he had more money, he would qualify for medical marijuana.
     [Father] said the marijuana helps him, and he intends to continue
     using [it].

     13. The [C]hildren are doing well in their now longtime foster
     home. The foster parents intend to adopt the [C]hildren if there
     is a termination of parental rights. The [C]hildren are healthy,
     happy, and maturing age[-]appropriately. [Children] both have
     stability and tranquility in their lives[,] for possibly the first time.
     They are thriving in school and very comfortable.

     ….

     15. [Child] is a pleasant and affable child. She has Down
     Syndrome and a heart condition and tubes in her ears[,] all of
     which need[] medical attention.       She also requires speech
     therapy. [Child’s] foster parents have been meeting her needs.

     16. The [A]gency made reasonable efforts to assist Mother and
     Father in their efforts to provide reunification and to help Mother
     and Father remedy the conditions that led to removal.

     17. At the time of the hearing, the [C]hildren had been in the care
     of the [A]gency for over 22 months. Father has not had custody
     of the [C]hildren for almost four [y]ears. Shortly before those
     four years, he had been in jail for vehicle theft for 20 months.

     18. [Child] has been removed from Father’s care by the court for
     a period of at least six months[;] [] the conditions that led to the
     removal and placement of the [C]hildren continue to exist[;] and
     Mother and Father cannot practically remedy these conditions
     within a reasonable period of time.

     19. The services or assistance available to Father are not likely to
     remedy the conditions which led to the removal or placement
     with[in] a reasonable period of time.

     20. It is in the best interest of [Child] that parental rights be
     terminated because termination would best serve the
     developmental, physical, and emotional needs and welfare of the
     [C]hildren.


                                      -4-
J-S47043-19


       21. [Child] has been removed from the Father by the court[;] []
       more than 12 months have elapsed from the removal and
       placement[;] [] the conditions which led to the removal continue
       to exist[;] and termination of parental rights would best serve the
       needs and welfare of the [C]hildren.

       22. The GAL and [Attorney McDanel] agree that termination of
       parental rights is supported by the facts and the law and is in the
       [C]hild’s best interests.

       23. The [CYS] witness was credible.

Trial Court Opinion, 5/7/19, at 3-5.

       On March 1, 2019, the trial court entered an Order terminating Father’s

parental rights to Child pursuant to 23 Pa.C.S.A. § 2511(a)(1), (5), (8), and

(b). Father timely filed a Notice of Appeal, along with a Concise Statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).3

       In his brief on appeal, Father raises the following issues:

       A. Did the [trial court] commit an error of law and abuse [its]
       discretion when it determined the burden of clear and convincing
       evidence was met in terminating the parental rights of [Father]
       pursuant to 23 Pa.C.S.[A] § 2511 et. [sic] seq.?



____________________________________________


3 On May 22, 2019, this Court issued a Rule to Show Cause why Father’s
appeal should not be quashed pursuant to Commonwealth v. Walker, 185
A.3d 969, 977 (Pa. 2018) (requiring separate notices of appeal from a single
order resolving issues on more than one docket). Father filed a Response,
explaining that the dependency docket number was included only for
reference, and that Father’s appeal raises exclusively from the termination
proceeding. This Court discharged the Rule to Show Cause on May 31, 2019.
Upon review, we conclude that under the unique circumstances of this case,
where each of Father’s claims arise from only one docket number and one
proceeding, there is no jurisdictional impediment to our review under Walker.
We therefore decline to quash Father’s appeal on this basis.


                                           -5-
J-S47043-19


       B. Did the [trial court] commit an abuse of discretion and an error
       of law when it determined that Father could not or would not
       remedy those conditions within a reasonable period of time
       pursuant to 23 Pa.C.S.[A.] § 2511 et. [sic] seq.?

       C. Did the [trial court] commit an error of law when it determined
       that the conditions that lead [sic] to the removal or placement of
       the [C]hild continue to exist and termination of parental rights
       would best serve the needs and welfare of the [C]hild (23
       Pa.C.S.[A.] § 2511(a)(5)[)], when Father’s incomplete goal,
       having income and/or employment, is currently pending a Social
       Security decision?

       D. Did the [trial court] commit an error of law and abuse of
       discretion when it determined that the conditions that lead [sic]
       to the removal or placement of the [C]hild continue to exist and
       termination of [Father’s] parental rights would best serve the
       needs and welfare of the [C]hild (23 Pa.C.S.[A.] § 2511(a)(8)[)],
       when Father’s incomplete goal of acquiring a residence relied on
       Father’s Social Security appeal decision?

       E. Did the [trial court] commit an error of law and abuse [its]
       discretion when it denied Father’s request to continue the
       Termination of Parental Rights hearing until receiving the result of
       Father’s pending Social Security [a]ppeal decision?

Father’s Brief at 4-5.4

       We will address Father’s first four issues together, as they each allege

that the trial court abused its discretion in terminating his parental rights to

Child. See id. at 18-33. Father claims that CYS did not cite any concerns for

Child’s safety or well-being. Id. at 18. Father also points out that he had

completed three of his goals, and had attempted to overcome the barriers to



____________________________________________


4Because we have already addressed the propriety of Father’s appeal under
Walker, we will not separately address the issue identified as “Issue F” in
Father’s Brief.

                                           -6-
J-S47043-19


completion of the remaining two goals (i.e., securing acceptable housing, and

achieving financial stability). Id. at 18-19, 26, 30, 32. According to Father,

he “only requires the decision from Social Security to obtain income and

housing.”    Id. at 29; see also id. at 30, 32.             Additionally, Father

acknowledges his marijuana use, but argues that CYS failed to present

evidence that his use of marijuana renders him unable to parent, or that he

uses drugs in the presence of Child. Id. at 21.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

      [U]nlike trial courts, appellate courts are not equipped to make
      the fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

                                      -7-
J-S47043-19



In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.”      Id. (citation and

quotation marks omitted).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a), along

with consideration of subsection 2511(b). See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). We will consider section 2511(a)(8) and

(b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.


                                     -8-
J-S47043-19


                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      Parental rights may be terminated pursuant to Section 2511(a)(8) if

“(1) the child has been removed from the care of the parent for at least twelve

months; (2) the conditions that led to the removal or placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

“As this Court has repeatedly indicated, termination under subsection (a)(8)

does not require an evaluation of [a parent’s] willingness or ability to remedy

the conditions that led to placement of [the] children.”       Id. (emphasis in

original; citation omitted). Instead, subsection (a)(8) “requires only that the

conditions continue to exist, not an evaluation of parental willingness or ability

to remedy them.” Id. (citation and quotation marks omitted).

      Therefore, the relevant questions are whether the parent has remedied

the conditions that led to the removal of the child and whether the child’s

reunification with that parent is imminent at the time of the termination


                                      -9-
J-S47043-19


hearing. See id.; see also In re Adoption of R.J.S., 901 A.2d 502, 512

(Pa. Super. 2006) (concluding that termination under section 2511(a)(8) was

appropriate where the mother was not in a position to parent her children at

the time of the termination hearing). “If a parent fails to cooperate or appears

incapable of benefiting from the reasonable efforts supplied over a realistic

period of time, CYS has fulfilled its mandate and[,] upon proof of satisfaction

of the reasonable good faith effort, the termination petition may be granted.”

In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003) (citation, quotation marks,

and brackets omitted). As we have previously stated,

      [w]e recognize that the application of [subsection] (a)(8) may
      seem harsh when the parent has begun to make progress toward
      resolving the problems that had led to removal of [his] children.
      By allowing for termination when the conditions that led to
      removal continue to exist after a year, the statute implicitly
      recognizes that a child’s life cannot be held in abeyance while the
      parent is unable to perform the actions necessary to assume
      parenting responsibilities.      This Court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit eighteen months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

In re I.J., 972 A.2d at 11 (emphasis in original; citation omitted).

      The focus in terminating parental rights under section 2511(a) is on the

parent, but, pursuant to section 2511(b), it is on the child. In re Adoption

of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008).        With regard to section

2511(b), this Court has stated,




                                     - 10 -
J-S47043-19


      [o]nce the statutory requirement for involuntary termination of
      parental rights has been established under subsection (a), the
      court must consider whether the child’s needs and welfare will be
      met by termination pursuant to subsection (b). In this context,
      the court must take into account whether a bond exists between
      child and parent, and whether termination would destroy an
      existing, necessary and beneficial relationship.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted); see

also In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (stating that “[t]he emotional

needs and welfare of the child have been properly interpreted to include

intangibles such as love, comfort, security, and stability.” (citation, quotation

marks, and brackets omitted)). When evaluating a parental bond, “the court

is not required to use expert testimony. Social workers and caseworkers can

offer evaluations as well.   Additionally, section 2511(b) does not require a

formal bonding evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations

omitted).

      A parent’s abuse and neglect are likewise a relevant part of this analysis.

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent …. Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.




                                     - 11 -
J-S47043-19


In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child. See In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008) (affirming

involuntary termination of parental rights, despite existence of some bond,

where placement with mother would be contrary to child’s best interests).

“[A] parent’s basic constitutional right to the custody and rearing of his or her

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

      Here, with regard to section 2511(a)(8) and (b), the trial court stated

as follows:

             Father primarily argues that he could not secure housing or
      financial stability until his Social Security [appeal] was decided.
      He argues that as soon as he receives what he believes will be a
      positive outcome to his Social Security case, he can adequately
      support [Child]. “Parental rights may not be preserved by waiting
      for some more suitable financial circumstances or convenient time
      for the performance of parental duties and responsibilities.
      Further, parental duty requires that the parent not yield to every
      problem, but must act affirmatively, with good faith interest and
      effort, to maintain the parent-child relationship to the best of his
      or her ability, even in difficult circumstances.” In the Interest
      of C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (citations
      omitted).

             In this case, the court has expressed sympathy with Father
      for losing custody when he was arrested, jailed, and acquitted two
      years later. The first termination [P]etition was withdrawn to give
      Father more time to get himself in a position to raise [the
      C]hildren. His efforts were minimal at best. He chafed at finding
      housing other than with his questionable girlfriend[,] who

                                     - 12 -
J-S47043-19


      eventually split with him.     He sought not to be employed,
      preferring to wait for Social Security. He could have worked at
      least part-time. [Father] continued to use drugs[,] and stubbornly
      said he would continue to do so. All of this was bracketed by a
      twenty[-]month jail stint for vehicle theft[,] and a subsequent
      [Protection From Abuse Order] in 2013-2015[,] and the recent
      February 2019 incarceration at the time of the hearing, while he
      was homeless. He has had some tough breaks in a system that
      can aggravate troubles. But[,] most of his difficulties have been
      self-inflicted.

            ….

            … Father has not complied with the [service and
      permanency] plans and has not met [C]hild’s needs. Finally, over
      twenty-two months (actually almost four years) prior to the filing
      of the [P]etition have elapsed from the date of [C]hild’s removal
      and placement, [] the conditions which led to their removal
      persist, and termination of parental rights would best serve the
      needs and welfare of [C]hild.

             [Section] 2511(b) provides that “[t]he court in terminating
      the rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” Not only has Father failed to perform parental duties for
      [Child] [s]ince July 2017, (and before), [but also] there is no
      indication that he will be able to do so in the near future. It is not
      in the best interest of [C]hild to deny her permanency, stability,
      comfort, and hopes.

Trial Court Opinion, 5/7/19, at 7-10.

      Here, the trial court appropriately considered that (1) Child has been

removed from the care of Father for at least twelve months; (2) the conditions

that led to the removal or placement of Child continue to exist; and (3)

termination of parental rights would best serve Child’s needs and welfare. In

re I.J., 972 A.2d at 11; In re C.L.G., 956 A.2d at 1005.          The trial court

additionally considered that, because of Father’s neglect, any bond that Child


                                     - 13 -
J-S47043-19


has with Father must be severed for the well-being of Child.             See In re:

T.S.M., 71 A.3d at 270-71 (concluding that severing the children’s bond with

their mother and the termination of the mother’s parental rights best served

the children’s needs and welfare). After a careful review of the record, this

Court finds competent, clear and convincing evidence in the record to support

the trial court’s decision to terminate the parental rights of Father.        In re

Adoption of S.P., 47 A.3d at 826-27. Thus, we find no abuse of discretion

in the trial court’s termination of Father’s parental rights to Child.

       In his fifth issue, Father asserts that the trial court abused its discretion

by denying his request for a continuance. Father’s Brief at 33. According to

Father, the outcome of the Social Security proceedings would determine his

ability to complete his remaining permanency goals (i.e., obtaining income

and housing). Id. at 34.

       Initially, we note that Father failed to adequately develop this argument

with citation to relevant case law. See Pa.R.A.P. 2119(a) (stating that the

argument shall include “such discussion and citation of authorities as are

deemed pertinent.”).     While we could deem Father’s issue waived on this

basis, we decline to do so. In any event, Father’s claim does not entitle him

to relief.

       We adhere to the following standard of review:

       Because a trial court has broad discretion regarding whether a
       request for continuance should be granted, we will not disturb its
       decision absent an apparent abuse of that discretion. An abuse of
       discretion is more than just an error in judgment and, on appeal,

                                       - 14 -
J-S47043-19


      the trial court will not be found to have abused its discretion unless
      the record discloses that the judgment exercised was manifestly
      unreasonable, or the results of partiality, prejudice, bias, or ill-
      will.

In re J.K., 825 A.2d 1277, 1280 (Pa. Super. 2003) (citations omitted).

      The trial court adequately explained its reasoning in denying Father’s

request for a continuance while he litigates his appeal of the denial of his

request for Social Security income. See N.T., 2/25/19, at 5-6; Trial Court

Opinion, 5/7/19, at 7-10. Although Father may profess to love Child, this

Court has generally stated that a parent’s own feelings of love and affection

for a child, alone, will not preclude termination of parental rights. In re L.M.,

923 A.2d 505, 512 (Pa. Super. 2007). “[A] child’s life simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 733 (Pa. Super.

2008) (citation and quotation marks omitted).          Therefore, Father is not

entitled to relief on this claim.

      Based upon the foregoing, we affirm the Order terminating Father’s

parental rights to Child.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/05/2019


                                     - 15 -